In re: Nathan Walker, applying for writs of certiorari, prohibition and mandamus.
Writ denied. Records forwarded to the Court by the Louisiana Department of Corrections indicate that invalidations of the forgery conviction and sentence, vacated by the Fifth Judicial District Court on 11/1/74 has been duly noted in applicant’s penitentiary records and that time served after the imposition of the armed robbery conviction is being credited (as it should) against the armed robbery sentence. There is no merit to petitioner’s claim that time served prior to the armed robbery sentence on the invalidated conviction should be credited against the armed robbery sentence.